Citation Nr: 0029439	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorder, to include duodenitis, peptic ulcer disease and 
Crohn's disease.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied entitlement to 
service connection for gastrointestinal problems, to include 
duodenitis, peptic ulcer disease and Crohn's disease; an 
anxiety disorder; and PTSD.


FINDINGS OF FACT

1.  A chronic upper gastrointestinal disorder, variously 
diagnosed as duodenitis and peptic ulcer disease, began 
during active military service; 

2.  Claimed Crohn's disease is not causally linked to any 
incident of active duty, and there is no medical evidence of 
gastrointestinal cancer.

3.  The veteran's anxiety disorder began after service and 
there is no competent medical evidence of a nexus between the 
anxiety disorder and any incident of  active service.

4.  There is no medical evidence of a diagnosis of PTSD.






CONCLUSIONS OF LAW

1.  A chronic upper gastrointestinal disorder, variously 
diagnosed as duodenitis and peptic ulcer disease, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  A chronic lower gastrointestinal disorder, to include 
claimed Crohn's disease and gastrointestinal cancer, was not 
incurred in or aggravated by active service, nor may claimed 
gastrointestinal cancer be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

3.  An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (2000).

4.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims for entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as a 
psychosis, peptic ulcer disease, and a malignant tumor, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  It should also 
be noted that personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c).

The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488 (1997).

On October 30, 2000, the President signed into law Public Law 
No. 106-398 on October 30, 2000, which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  

II.  Entitlement to service connection for gastrointestinal 
disorder, to include duodenitis, peptic ulcer disease and 
Crohn's disease.

The veteran contends, in essence, that his gastrointestinal 
disorders began during or as the result of service.  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Service medical records show that a preenlistment examination 
report, dated in October 1985, revealed surgical scars for an 
inguinal hernia repair.  The veteran was diagnosed with a 
hiatal hernia in 1986 and was treated for esophageal reflux.  
It was noted during this time that the veteran had had a 
hiatal hernia since age 15.  In February 1987 the veteran 
evaluated for stomach problems of three years duration, which 
would place the onset date at prior to service.  He reported 
having epigastric burning pain; it was noted that an upper 
gastrointestinal series had revealed an hiatal hernia.  
Medication prescribed for a "nervous stomach".  The veteran 
was seen again in November 1986 for intermittent episodes of 
upper gastrointestinal symptoms.  An endoscopy at that time 
was unremarkable.  The veteran's symptoms were medicated.  In 
May 1987 the veteran complained of worsening symptoms of 
reflux.  The diagnosis was severe GI reflux symptoms; 
endoscopy was normal.  In December 1987 the veteran was 
treated for gastric ulcers; it was noted at that time that 
the ulcers had been previously documented.  The veteran was 
spitting up blood.  The diagnoses were R/O new gastric ulcer 
or tears; known hiatal hernia.  In January 1988 the veteran 
continued to report intermittent epigastric pain, and 
gurgling with some nausea.  He also reported some 
intermittent loose watery stools without blood.  The veteran 
was advised that his condition would get no better with 
continued alcohol abuse.  The veteran was again treated in 
April 1988 for nausea, abdominal pain and tenderness, with an 
assessment of gastritis.  Separation examination dated March 
1990 was negative for any gastrointestinal disorders.

Post-service VA outpatient treatment records dated October 
1992 show that the veteran had difficulty in swallowing with 
pain.  He was diagnosed with peptic ulcer disease and 
prescribed Zantac.  In September 1994 the veteran was 
diagnosed with esophageal stricture; an endoscopy at that 
time also revealed diffuse gastritis and a possible 
esophageal disorder.  A barium swallow with esophagram noted 
in July 1996 a small hiatal hernia with no evidence of reflux 
or esophagitis.  In January 1997 an 
esophagogastroduodenoscopy revealed duodenitis.  In April 
1997 a barium enema was normal and a March 1998 x-ray of the 
abdomen was normal.  A colonoscopy was also normal.  The 
veteran was diagnosed with a chronic anal fissure in May 1998 
and a rigid sigmoidoscopy was normal except for a posterior 
anal fissure with a sentinel pile.  A biopsy was performed 
and was normal.

The veteran was also treated in service for gastroesophageal 
reflux disease (GERD) but a barium swallow in July 1996 noted 
no evidence of reflux or esophagitis, although the veteran 
continued to report symptoms and took medication.  It is 
apparent that the veteran had a hiatal hernia and 
gastrointestinal symptomatology prior to service.  However, 
his preenlistment examination was negative for any pertinent 
abnormal clinical findings, the veteran was seen on numerous 
occasions for gastrointestinal complaints, and a gastric 
ulcer was diagnosed during service.  Diagnoses of peptic 
ulcer disease and duodenitis have been confirmed by post-
service examination.  It is the Board's judgment that the 
evidence is at least in equipoise as to whether a chronic 
upper gastrointestinal disorder, variously diagnosed as 
peptic ulcer disease and duodenitis, had its onset during 
active service.  Resolving  the reasonable doubt raised by 
such evidence in the veteran's favor, the Board finds that 
service connection for a chronic upper gastrointestinal 
disorder, variously diagnosed as peptic ulcer disease and 
duodenitis

There is no evidence, however, that the veteran was diagnosed 
with Crohn's disease or gastrointestinal cancer during 
service or thereafter.  In the absence of medical evidence of 
these latter claimed disabilities, service connection is not 
warranted. 

III.  Entitlement to service connection for anxiety

Service medical records show that the veteran was seen in 
November 1989  complaining that he was "stressed out".  He 
indicated that he could not get any sleep due to his problems 
and that he had received treatment in the past, i.e., stress 
therapy, talking with the chaplain, and hypnosis.  There was 
no evidence of these past treatments in the records.  The 
veteran did indicate a past history of drug problems and 
suggested that if he was treated with Percocet, Valium, or 
Codeine he might feel better.  The examiner noted that these 
drugs were not antidepressants, but rather narcotics.  The 
assessment was stress vs. adjustment disorder vs. 
somatizationing complaint for personal gain, i.e., drugs.  
The veteran was scheduled for consultation.  A December 1989 
notation indicates that the veteran was seen for an initial 
interview and was felt to be unsuitable for treatment with no 
reason given.  It was noted upon the veteran's separation 
examination in March 1990 that he had a psychiatric 
consultation pending to rule out an adjustment disorder vs. 
somatizationing.  There was no evidence of a consultation 
being conducted.  

VA day hospital reports dated in October 1992 show that the 
veteran indicated that he needed stress relief ; he said that 
his problems were 'women and money".  He primarily 
complained of relationship problems in which he was unable to 
make a commitment.  Axis I diagnosis was major depression, 
single episode, moderate.  Axis II diagnosis was narcissistic 
and obsessive compulsive features, deferred.

VA hospital records indicate that the veteran was admitted in 
May 1995 due to a referral that he might have a bipolar 
disorder.  The discharge diagnoses were anxiety disorder; not 
otherwise specified; and schizotypal personality traits 
versus disorder.

Private hospital reports dated June 1996 to December 1996 
show that the veteran was seen in an emergency room after 
having chest pain for three weeks.  He believed he had Lupus.  
There was no evidence of Lupus and the physician believed 
that the veteran would be better served at the Veteran's 
Administration hospital.  A few days later the veteran was 
seen in the emergency room for nausea and vomiting with 
slurred speech.  He had been seen before and started on 
Biaxin and Toroidal for bronchitis and he thought the Biaxin 
caused a reaction.  The examiner noted that he had seen the 
veteran on numerous occasions in the emergency room.  The 
examiner believed that the veteran had a panic disorder, and 
it was believed that the veteran did better when he was on a 
proper orchestrated dose of an anti-anxiety agent, such as 
Xanax in combination with an SSR, but the examiner indicated 
that other clinicians believed that the veteran had some kind 
of connective tissue disorder.  The physician indicated that 
he would be most surprised if this were the case.  In his 
professional opinion the examiner indicated that the veteran 
had a clear-cut depressive panic-type disorder and there was 
no question in his mind that was all that was wrong.  
Further, if he was properly treated he should not have to 
keep coming to the emergency room for medications, to include 
narcotics.

In an April 1997 VA examination the veteran reported that 
after developing duodenitis a few years prior and possible 
colon cancer, he began treatment with steroids and 
Omeprazole, as well as Benzodiazepines.  Progressively his 
anxiety became worse and had to be placed on antidepressants 
and even antipsychotic medications.  The Axis I diagnosis was 
anxiety disorder secondary to general medical condition.  

VA outpatient treatment records dated in May 1997 show an 
impression of history of polysubstance abuse; rule out panic 
disorder; somatiform disorder; and rule out borderline 
personality.  

In his March 1998 RO hearing the veteran testified that he 
was seen in November 1989 for stress because he was going to 
the hospital for 14 root canals and a lot of things were 
going on at the time.  He also indicated that he was in 
charge of 40 different people repairing the ship in dry-dock 
and going back and forth to the hospital with leg braces.  He 
testified that in November 1989 he was prescribed Percocet 
for his stress.  He also testified that he was court-
martialled and separated from service for patterns of 
misconduct.  He indicated that the latter situation also 
caused stress.

The Board notes that although the veteran was seen in 
November 1989 for stress he was not diagnosed with an anxiety 
disorder.  Post-service medical records indicate that the 
veteran has been diagnosed with various conditions, to 
include an anxiety disorder; however, this has been linked to 
relationship and medical problems and not service.  The 
veteran was seen at the VA for depression in October 1992 due 
to relationship and financial problems.  In May 1995 the 
veteran was diagnosed with an anxiety disorder.  However, 
there is no medical evidence of a nexus between the veteran's 
anxiety disorder and his period of active duty service.  In 
absence of competent medical evidence to support the 
contended causal relationship, the Board finds that service 
connection is not warranted.

Under the revised provisions of 38 U.S.C.A. § 5107(a), VA is 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  In this case, the Board finds 
that, in the absence of any competent evidence linking a 
current psychiatric disorder to service, another psychiatric 
examination of the veteran is not required to comply with 
VA's duty to assist the veteran, because he has already been 
evaluated on a number of occasions and there is no reasonable 
possibility that such an examination would produce credible 
evidence from someone other than the veteran, that his 
anxiety disorder began during or as the result of service.

IV.  Entitlement to service connection for PTSD

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Service medical records show no diagnosis of PTSD.  Post-
service medical evidence is also devoid of a diagnosis of 
PTSD.  Indeed, the only evidence that the veteran currently 
suffers from PTSD is the theory presented by the veteran 
himself.  However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
is not competent evidence of a diagnosis of PTSD.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App. 
at 294-95.  In the absence of competent evidence of a 
diagnosis of PTSD, service connection for PTSD is not 
warranted.

The Board finds that another psychiatric examination of the 
veteran is not required to comply with VA's duty to assist 
the veteran because he has already been evaluated on a number 
of occasions and there is no indication that he has PTSD due 
to an alleged incident of service.

As the preponderance of the evidence is against the claims 
for service connection for Crohn's disease and 
gastrointestinal cancer, an anxiety disorder, and PTSD, the 
benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an upper 
gastrointestinal disorder, variously diagnosed as peptic 
ulcer disease and duodenitis, is granted.

Entitlement to service connection for Crohn's disease and 
gastrointestinal cancer is denied.

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 1 -


